Citation Nr: 1203925	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  08-09 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

1.  Entitlement to an evaluation in excess of 20 percent for a service-connected low back disability, to include entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).  

2.  Entitlement to a compensable evaluation for service-connected tension headaches.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to September 1977.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned at a videoconference hearing held in September 2010.

Following the September 2010 hearing, the Veteran submitted additional evidence in support of his claim which was accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2011).  

The Board subsequently remanded the case for further development in February 2011.  The requested development was completed, and the case was returned to the Board for appellate review.  As will be discussed below, the Board's remand instructions have been substantially complied with, and thus, the Board may proceed in adjudicating the Veteran's claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).




Clarification of the issues on appeal

The Veteran initially filed separate claims of entitlement to service connection for migraine headaches and "back problems" in October 1977.  The Veteran was afforded VA orthopedic and neurological examinations in December 1977.  The VA orthopedic examiner diagnosed the Veteran with chronic low back syndrome.  The VA neurological examiner did not provide a diagnosis of migraine headaches, but opined that the Veteran suffered headaches resulting from muscle contraction pain associated with the Veteran's low back disability. 

Based on the December 1977 VA examination reports, in a February 1978 rating decision, the RO denied the Veteran's claim of entitlement to service connection for migraine headaches and granted service connection for a low back disability with associated headaches; evaluated noncompensably (zero percent) disabling, effective September 16, 1977.  

The Veteran subsequently filed a claim for an increased evaluation, asserting that the symptomatology associated with his service-connected low back disability had increased.  In an August 1983 rating decision, the RO increased the assigned evaluation to 20 percent disabling, effective April 6, 1983.  

When the Veteran filed the present action in January 2007, he asserted that his "condition" had worsened, presumably referring to his service-connected low back disability with associated headaches.  In connection with this claim, the RO has afforded the Veteran several VA examinations, to specifically include separate examinations concerning the spine and neurological manifestations, to include headaches.  The reports of the February 2010 and May 2011 VA examinations reflect that the VA examiner who performed these examinations stated that he was unaware that the Veteran was service-connected for a headache disorder, reasoning that the Veteran's claim for migraine headaches was denied by the RO in the February 1978 rating decision and, in his own opinion as well as that of the November 2009 VA examiner, the Veteran's headaches were not associated with his service-connected low back disability.  However, as stated by the VA Appeals Management Center (AMC) in the September 2011 supplemental statement of the case (SSOC), the Veteran had been granted service connection for headaches by the RO in the February 1978 rating decision, and the evaluation for such had been combined with that of his service-connected low back disability since the Veteran's headaches were noncompensably disabling and associated with his service-connected low back disability.  

In light of above and the medical evidence of record which will be discussed below, the Board has bifurcated the Veteran's claim, and the separate claims are as stated on the title page of this decision.  

Further, as noted by the Board in the February 2011 Remand, the Veteran has asserted that his service-connected low back disability has precluded him from maintaining employment.  See e.g., the September 2010 hearing at page 17.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue was now properly before the Board in February 2011 and remains so.  See Rice, supra.  Moreover, since the Veteran testified that only his service-connected low back disability has affected his employability, the Board concludes that, upon bifurcation of the Veteran's low back and headaches disorder claims, the Rice-type TDIU claim only attaches to the Veteran's low back disability claim, and the issues are as stated on the title page of this decision.  


FINDINGS OF FACT

1.  Prior to May 4, 2011, the Veteran's service-connected low back disability was not manifested by forward flexion of the thoracolumbar spine to 30 degrees or less , unfavorable ankylosis of the entire thoracolumbar spine or objective evidence of neurological impairment and did not render the Veteran unable to secure or follow a substantially gainful occupation.  

2.  From May 4, 2011, the Veteran's service-connected low back disability is manifested by forward flexion of the thoracolumbar spine to 30 degrees with no objective evidence of neurological impairment, and does not render the Veteran unable to secure or follow a substantially gainful occupation.  

3.  The competent medical evidence shows that the Veteran's service-connected tension headaches are intermittent in frequency and moderate in nature and cause no functional impairment; they are not manifested by prostrating. 


CONCLUSIONS OF LAW

1.  Prior to May 4, 2011, the criteria for an evaluation in excess of 20 percent, to include TDIU, for the Veteran's service-connected low back disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.16, 4.71a, 4.124a, Diagnostic Codes 5237 - 5243 and 8520 (2011).  

2.  From May 4, 2011, the criteria for a 40 percent evaluation, but no more, to include TDIU, for the Veteran's service-connected low back disability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.16, 4.71a, 4.124a, Diagnostic Codes 5237 - 5243 and 8520 (2011).  

3.  The criteria for a compensable rating for headaches have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (the VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the Court held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased evaluations for service-connected conditions, to include claims for TDIU, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his/her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran submitted a claim for an increased evaluation for his service-connected low back disability in January 2007.  The Veteran was sent a letter in March 2007 which stated that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The letter advised the Veteran what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  The letter also informed him what information and evidence must be submitted by him, namely, any additional evidence and argument concerning the claimed condition and enough information for the RO to request records from the sources identified by the Veteran.  The March 2007 notice also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation.  Specifically, the Veteran was informed in the letter of types of evidence that might show such a worsening, including statements from a doctor containing the physical and clinical findings; results of laboratory tests or x-rays; the dates of examinations and tests; and statements from other individuals who were able to describe from their knowledge and personal observations in what manner the disability had become worse.

The March 2007 letter informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  The letter also contained information about assigning effective dates.  Since the March 2007 letter was sent to the Veteran prior to the initial adjudication of his claim in May 2007, there exists no error in the timing of this notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in letters from the RO dated in July 2008 and October 2009, the Veteran was provided notice of the applicable rating criteria for his service-connected low back disability claim as well as the criteria necessary to substantiate TDIU claims on regular and extraschedular bases, respectively.  While this notice was not provided to the Veteran prior to the initial adjudication of his claims, they were subsequently readjudicated Supplemental Statements of the Case (SSOC's) dated in July 2010 and September 2011.  Thus any timing error in regards to the issuance of this notice to the Veteran has been cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a [SSOC], is sufficient to cure a timing defect).

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claims for an increased evaluation for his service-connected low back disability and TDIU, including private and VA treatment records and by affording VA examinations.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran was provided VA examinations in connection with his claims in March 2007, July 2009, November 2009 February 2010 and May 2011.  Review of the record reflects that the Veteran's VA claims file was not provided to or reviewed by the VA examiners in connection with the July 2009, November 2009 and February 2010 VA examinations.  In many instances, the Court has held that a failure to review the claims file renders a VA examination inadequate for rating purposes.  See, e.g., Proscelle v. Derwinski, 2 Vet. App. 629, 932 (1992) ("The [VA] examiner should have the Veteran's full claims file available for review."), but see Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) (review of claims file not required where it would not change the objective and dispositive findings made during a medical examination).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  However, the Court held that when VA undertakes to provide a medical examination or obtain a medical opinion, the relevant inquiry is whether "the examiner providing the report or opinion is fully cognizant of the Veteran's past medical history."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed). 

In the present case, the VA examiners were apprised of the relevant medical history of the Veteran as it pertains to his current claim for higher evaluations for his service-connected low back and tension headaches, and the VA examination reports, which included discussion of the Veteran's symptomatology, is consistent with the remainder of the evidence in the claims file.  Moreover, the Veteran was afforded a VA examinations in March 2007 and May 2011, and the VA examination reports reflect that the Veteran's VA claims file was reviewed.  As such, the Board finds the VA examinations of record are adequate for the purposes of this decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 4.2 (2011).  The Veteran and his representative have not contended otherwise.

Further, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected low back disability since he was last examined in May 2011.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.

Additionally, the Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim decided herein.  VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a statement of the case (SOC) and SSOC's, which informed them of the laws and regulations relevant to his claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 (2007).

Increased Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995); VAOPGCPREC 9-98.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Low Back Disability

The Veteran's service-connected low back disability is currently rated as 20 percent disabling under former Diagnostic Code 5295.  38 C.F.R. § 4.71a (2003).  However, the schedular criteria for disabilities of the spine underwent a revision in September 26, 2003.  Since the Veteran's increased evaluation claim was initiated after this change, the Veteran's service-connected low back disability claim must be analyzed under the revised criteria for the spine.  The current regulations hold that all spine disorders are rated under the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235 - 5242) and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Diagnostic Code 5243). 

For diagnostic codes 5235 to 5242, the General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease the following ratings will apply:  

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

These criteria are disjunctive.  See Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned); compare Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Ankylosis is "immobility and consolidation of a joint due to a disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th Ed. 1987)).  

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for:  a 20 percent evaluation is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks; a 40 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, and a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

Note (1):  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Concerning the application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the March 2007 VA examination report reflects that the Veteran reported experiencing incapacitating episodes, and the subsequent medical evidence reflects that the Veteran has reported "flare-ups" of back pain which require bedrest.  See the March 2007, July 2009, November 2009 and May 2011 VA examination reports and the September 2010 hearing transcript at page 9.  However, the record is devoid of any instances of doctor-prescribed bed rest due to symptomatology associated with the Veteran's service-connected low back disability.  Indeed, the May 2011 VA examination report reflects that the Veteran specifically denied experiencing incapacitating episodes.  Further, while a June 2007 VA outpatient treatment record reflects that the Veteran was advised to rest and not work due to his service-connected low back disability, he was not prescribed bedrest by a physician at that time.  See a June 2007 VA outpatient treatment record.  Accordingly, an increased evaluation is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

For the Veteran's claim to succeed under the General Rating Formula for Diseases and Injuries of the Spine, the record must reflect at least forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5242.  Concerning range-of-motion findings and the Veteran's complaints of pain on motion of his thoracolumbar spine, the Veteran is certainly competent to attest to factual matters of which he has first-hand knowledge, e.g., experiencing pain upon movement.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Court has recently held that "pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion, such as the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235-5242).  Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011).  The Board notes the Court's prior decision in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991) which held that "painful motion ... is deemed to be limited motion."  However, in Mitchell, the Court distinguishes Lichtenfels as limited to the specific situation where a claimant demonstrates noncompensable loss of motion and is rated under Diagnostic Code 5003 (degenerative arthritis established by X-ray findings).  Since the Veteran's service-connected low back disability is compensably evaluated, the Board is controlled by the Court's holding in Mitchell.  

The evidence of record fails to reflect that the Veteran's thoracolumbar spine has been ankylosed at any time during the pendency of the appeal.  The March 2007, July 2009, November 2009 and May 2011 reflect that the Veteran was able to move his spine.  A the March 2007 VA examination report, the Veteran asserted that he utilized a can when ambulating.  The July 2009 and November 2009 VA examination reports fail to reflect that the Veteran used assistive devices for ambulation, but note the Veteran utilized a lumbar brace, medication and a TENS unit for pain management.  However, the March 2007, July 2009 and November 2009 VA examination reports fail to reflect forward flexion of the thoracolumbar spine which is limited to 30 degrees or less, to include consideration of the Veteran's reports of use of assistive devices, pain upon motion and repetitive motion testing as per the Court's holding in DeLuca.  However, the May 2011 VA examination report reflects that, while the Veteran was able to flex his thoracolumbar spine to 40 degrees, upon repetitive motion testing as per DeLuca, the Veteran's flexion decreased to "30 - 35" degrees with pain.  See the May 2011 VA examination report.  Accordingly, the Board concludes that the range-of-motion findings at the May 2011 VA examination meet the criteria of a 40 percent evaluation as per the General Rating Formula for Diseases and Injuries of the Spine.  

As noted above, "staged" ratings may be assigned for separate periods of time based on facts found.  See Fenderson, supra.  In light of the evidence of record reflecting that the Veteran's symptomatology associated with the Veteran's service-connected low back disability failed to meet the criteria of a 40 percent evaluation until the May 2011 VA examination, the Board concludes that the date of this examination, May 4, 2011, is the appropriate effective date for the increased evaluation.  

The Board has considered whether the symptomatology associated with the Veteran's service-connected low back disability; however, the record is devoid of any instance of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, ankylosis of the entire thoracolumbar spine or ankylosis of the entire spine.  Accordingly, a higher evaluation may not be assigned at any time during the pendency of the appeal.  

Under VA regulations, separate disabilities (i.e., neurological manifestations) arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993); see also 38 C.F.R. § 4.71a, Diagnostic Code 5242, Note (1) (2011).

In the present case, the Veteran's VA claims file is replete with the Veteran's subjective complaints of pain, numbness and tingling which radiates into his left lower extremity.  See the March 2007, July 2009, November 2009 and May 2011 VA examination reports as well as a VA outpatient treatment record dated in February 2010 and the September 2010 hearing transcript at pages 5, 10 and 11.  Indeed, the Veteran was scheduled for, but failed to report to a VA electromyography (EMG) study in connection with the November 2009 VA examination.  The Veteran is competent to report symptomatology which he has experienced first-hand (i.e., pain); however, he does not have the specific training necessary to credibly state that the pain he experiences is related to his service-connected low back disability.  See Jones, Layno, Barr, Buchanan, Espiritu and Washington, all supra.  

Diagnostic Code 8520 provides that, for paralysis of the sciatic nerve, a 10 percent evaluation is warranted for incomplete paralysis to a mild degree.  A 20 percent evaluation is warranted for incomplete paralysis of the sciatic nerve to a moderate degree.  A 40 percent rating is warranted for incomplete paralysis of the sciatic nerve to a moderately-severe degree.  A 60 percent rating is warranted for incomplete paralysis of the sciatic nerve to a severe degree with marked muscular atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

With respect to diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis for a particular nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  When the involvement is bilateral, the ratings should be combined with application of the bilateral factor.  38 C.F.R. § 4.124a.  

The July 2009 VA examiner noted that, upon clinical evaluation, the Veteran's sciatic groove and straight leg tests were positive on the left, and the VA examiner opined that the Veteran exhibited symptoms of nerve root irritation associated with his service-connected low back disability.  However, this notation in the July 2009 VA examination report fails to reflect mild incomplete paralysis of the sciatic nerve as per 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Indeed, there is no objective evidence of a neurological deficit associated with the Veteran's service-connected low back disability.  As noted above, the Veteran was scheduled for EMG testing in connection with the November 2009 VA examination, but he failed to report for such or attempt to reschedule.  See 38 C.F.R. § 3.655 (2011).  

Additionally, as noted in the Introduction, if a Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased evaluation is sought, then TDIU as a result of that disability must be considered.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for an increased rating includes consideration of whether a total disability rating by reason of individual unemployability is warranted under the provisions of 38 C.F.R. § 4.16).  

In this case, the Board observes the Veteran is retired from his occupation as a brick mason.  The record reflects that the Veteran's service-connected low back disability has affected his ability to remain employed in his former occupation.  See e.g. VA outpatient treatment records dated in March 2007 and June 2007, the September 2010 hearing transcript at page 17 and the March 2007, July 2009 and May 2011 VA examination reports.  However, the July 2009 and May 2011 VA examiners opined that the Veteran his capable of sedentary employment which allows for alternating periods of sitting, standing and movement in order for the pain to subside.  See the July 2009 and May 2011 VA examination reports.  No examiner has stated the Veteran's service-connected low back disability alone has rendered the Veteran unable to secure or follow a substantially gainful occupation.  As such, no further consideration of this matter is warranted.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities).  

Tension Headaches

As noted above, the RO has established service connection for the Veteran's tension headaches associated with his service-connected low back disability, and a noncompensable (zero percent) evaluation has been assigned.  Tension headaches are evaluated under Diagnostic Code 8100, pertaining to migraines.  

Under Diagnostic Code 8100, a noncompensable evaluation is warranted for migraines with attacks less frequent than an average of one characteristic prostrating attack in 2 months over last several months.  Migraines with characteristic prostrating attacks averaging one episode in 2 months over the last several months warrant the assignment of a 10 percent evaluation.  A 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent evaluation is warranted for migraines with very frequent and completely prostrating and prolonged attacks that produce severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).  Because the criteria of each lower disability rating is included in the higher disability rating, Diagnostic Code 8100 employs successive rating criteria.  Therefore, section 4.7 is not applicable.  See Tatum, 23 Vet. App. at 156 (discussing Court's opinion in Camacho v. Nicholson, 21 Vet. App. 360 (2007) and indicating that Diagnostic Code 7913, for rating diabetes mellitus, involves successive rating criteria).  

VA regulations, including the rating criteria, do not define "prostrating" as used in Diagnostic Code 8100.  The Board notes that according to Webster's New World Dictionary Of American English, Third College Edition (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th ed. 1994) in which "prostration" is defined as "extreme exhaustion or powerlessness."  

In sum, for a compensable evaluation to be assigned, the evidence of record must reflect that the Veteran's service-connected tension headaches manifest in at least prostrating attacks averaging one episode in 2 months over the last several months.  After a careful review of the evidence of record, the Board concludes that a compensable evaluation is not warranted for the Veteran's service-connected tension headaches.  

The symptomatology associated with the Veteran's service-connected tension headaches are described in the February 2010 and May 2011 VA examination reports which were completed by the same VA physician.  The February 2010 VA examination report reflects that the Veteran's VA outpatient treatment records list "migraine headaches" in the Veteran's past medical history; however, the examiner noted that the Veteran did not have migraine headaches at the present time.  The Veteran denied photophobia, phonophobia, nausea and vomiting associated with his headaches, which he described as "intermittent."  While the Veteran reported feeling "drained" after a headache had subsided, the examiner observed that there was no "hangover effect" or functional problem extending beyond the headache.  The examiner diagnosed recurrent headaches, but noted that there was "very little substantiation in the [medical] records."  The Board observes that neither the Veteran nor the examiner asserted that the service-connected tension headaches were prostrating.  

The May 2011 VA examination report reflects that the frequency of the Veteran's headaches is unclear.  The Veteran reported experiencing headaches two or three times per week, but the examiner noted that they are "not necessarily quite infrequent."  Again, the Veteran denied photophobia, phonophobia, nausea, focal neurologic problems and vomiting associated with his headaches as described no incapacitation after experiencing a headaches.  The examiner diagnosed "tension headaches" and specifically noted that such were not migraine-type headaches.  Again, the Veteran did not assert and the examiner did not report that the headaches were prostrating.  

In short, the record fails to reflect that the Veteran's service-connected tension headaches manifest in prostrating attacks averaging one episode in 2 months over the last several months.  Indeed, as noted above, the Veteran has been diagnosed with tension headaches which definitionally are not prostrating.  Accordingly, the claim must be denied.  

The Board has considered whether "staged" ratings are appropriate in this case; however, as the Veteran's service-connected tension headaches have not been compensably disabling at any time during the pendency of the appeal, staged ratings as per the Court's holding in Hart, Fenderson and Francisco are not for application.  

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the record does not show that the Veteran's service-connected disabilities are so exceptional or unusual so as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for such.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96.  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture prior to September 29, 2009, that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluations with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the available Diagnostic Codes, but the Veteran's disabilities do not result in such manifestations.  Therefore, it cannot be said that the available schedular evaluations for the disabilities are inadequate as applied to evidence.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) are not met at any time during the pendency of the appeal.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

An evaluation in excess of 20 percent prior to May 4, 2011, for the Veteran's service-connected low back disability is denied.  

A 40 percent evaluation, but no more, for the Veteran's service-connected low back disability from May 4, 2011, is granted, subject to the law and regulations governing the award of monetary benefits.  

A total evaluation due to the Veteran's service-connected low back disability is denied.  

A compensable evaluation for the Veteran's service-connected tension headaches is denied.  



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


